Citation Nr: 0902355	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  06-06 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

Entitlement to service connection for a left thumb 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1980 to 
October 2000.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, that denied service connection for 
avulsion of ulnar collateral ligament of the left thumb 
("left thumb disability").

The veteran originally requested a hearing before the Board; 
however, he rescinded his request in writing in May 2006.


FINDING OF FACT

The veteran has a left thumb disability as a result of active 
service.


CONCLUSION OF LAW

A left thumb disability was incurred in or aggravated by 
service.  38 U.S.C.A.  §§ 1110, 1131 (West Supp. 2008); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2008).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  See 
also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Simply 
put, to establish service connection, there must be: (1) A 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

A disorder may be service connected if the evidence of record 
reveals that the appellant currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 
1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 
1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic 
diseases).

Service medical records show that the veteran complained of 
pain in his left thumb in October 1982 after involvement in a 
vehicular accident.  The assessment was left thumb contusion.  
A record dated April 1983 shows that the veteran injured his 
left hand while playing basketball.  X-rays showed no 
fractures or deformities of the hand.  

VA outpatient treatment records indicate that in May 2003 the 
veteran was treated for left thumb pain.  The veteran 
indicated that he had experienced pain ever since his wrist 
surgery in 1997 or 1998.  X-rays showed a chip fracture of 
the ulnar collateral ligament insertion on the proximal 
phalanx of the left thumb.  It was noted as an old fracture.  
The impression was avulsion of the ulnar collateral ligament 
of the left thumb.

The veteran had a VA examination in December 2005.  The 
examiner reviewed the claims file.  The examiner noted the 
veteran's prior surgeries on his left wrist.

The veteran stated that with his work activities, that he 
experiences numbness in his left thumb.  He also stated that 
when grasping or gripping with the hand, he will have pain 
and weakness.  At the time of the exam, the veteran stated 
that he had persistent pain in the radial aspect of the wrist 
extending distally to include the entire thumb.  He also had 
weakness and numbness.

After physical examination, the examiner stated that the 
veteran showed evidence of a definite problem related to the 
thumb.  He also noted the x-ray evidence of a previous injury 
at the ulnar aspect of the metacarpophalangeal joint, 
suggesting the residuals of a typical "gamekeeper's thumb" 
injury.  

The examiner pointed out the veteran's automobile accident 
that occurred in 1983 and the resulting contusion to the left 
thumb.  He stated that it is entirely possible that the 
veteran sustained the injury to the collateral ligament at 
that time.  However, the examiner stated that there was no 
way of actually proving or disproving this.  He further 
stated that the veteran has current x-ray evidence of a 
previous injury and also demonstrates evidence of early 
degenerative arthritic changes involving the 
metacarpophalangeal joint.  

In the opinion, the examiner stated that the left thumb 
disability is not related to the status post ganglionectomy 
of the left wrist or any limitation of motion of the left 
wrist.  The examiner stated that the weakness of the left 
hand grip and strength is not the result of the wrist 
condition, but a result of the left thumb disability.

The veteran also had a VA exam in December 2003.  However, 
the examiner did not review the claims file; therefore the 
exam has little probative value.

The Board has considered all of the evidence.  It appears 
that the VA examiner was not asked to provide an opinion 
regarding the left thumb disability and its relation to 
service.  However, the examiner stated that it is entirely 
possible that the veteran sustained the injury to the thumb 
in 1983 during an automobile accident.  The May 2003 records 
indicate that the thumb injury was an old fracture and the 
service records show that the veteran injured his left thumb 
in service.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.

Based upon the December 2005 VA examination, the service 
medical records, post-service medical records, and lay 
statements of the veteran as well as his ongoing complaints 
of left thumb pain, the Board finds that the evidence is in 
relative equipoise; therefore, the benefit of the doubt 
should be given to the veteran.  Accordingly, the veteran's 
claim for service connection for a left thumb disability is 
granted.  The nature and extent of the left thumb disability 
related to service is not before the Board at this time.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

ORDER

Service connection for a left thumb disability is granted. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


